Citation Nr: 0500017	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to August 
1992, to include a tour of duty in the Southwest Asia Theater 
of Operations.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  Section 38 U.S.C.A. § 5103(a) 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2004) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  The veteran has not been 
notified according to the above provisions in conjunction 
with this claim.  She must be provided appropriate notice on 
remand.

In addition, the veteran alleges her PTSD is related to 
sexual harassment during the majority of her time in service.  
The nature of the claim is such that the provisions of 
38 C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases are 
applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the veteran that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  It does not appear that the RO has informed the 
veteran of potential sources of verification of her claimed 
in-service stressor, and this must be accomplished on remand.  


Accordingly, this case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for PTSD; (2) 
the information and evidence that VA will 
obtain on her behalf, (3) the information 
and evidence that she is expected to 
provide, and (4) request that she provide 
any evidence in her possession that 
pertains to the claim.  A record of her 
notification must be incorporated into the 
claims file.  

2.  Furnish the veteran a development 
letter in accordance with 38 C.F.R. 
§ 3.304(f)(3).  An appropriate period of 
time should be allowed for the veteran to 
respond and/or submit additional evidence.

3.  Following the above development, if it 
is determined that an examination and/or a 
medical opinion is necessary to make a 
decision on the claim, an examination 
and/or medical opinion should be 
accomplished.  See 38 C.F.R. 
§ 3.159(c)(4).

4.  Finally, readjudicate the veteran's 
claim with application of all appropriate 
laws and regulations, including 38 C.F.R. 
§ 3.304(f)(3), and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remain 
adverse to the veteran, she, along with 
her representative, should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



